IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


IN RE: JOHN R. BAILEY, CHESTER     : No. 144 EM 2016
COUNTY, MAGISTERIAL DISTRICT 15-4- :
03                                 :
                                   :
                                   :
PETITION OF: THOMAS A. RILEY, JR.  :
                                   :
                                   :
                                   :
                                   :


                                         ORDER

PER CURIAM
      AND NOW, this 15th day of September, 2016, the Petition by Thomas A. Riley,

Jr. for Allowance of Subpoena Pursuant to Pa.R.J.A. 1701 is DENIED. Rule 1701(b)

requires special allowance by this Court for the issuance of a subpoena directed to a

judicial officer to testify as a character witness. Pursuant to paragraphs 6-8 of the

Petition, Petitioner does not seek to elicit character testimony from Magisterial Judge

John R. Bailey. As Petitioner has not requested special allowance from this Court to

permit character testimony from a judicial officer, Rule 1701(b) has no application in this

circumstance.